Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The foreign patent documents and the non-patent literature cited in the information disclosure statement of 1 October 2020 is found in the parent application. 
	The Korean and Japanese patent documents and the article by Hollenstein et al cited in the information disclosure statement of 1 October 2020 have been considered with respect top he provided English abstracts. 
Specification
The disclosure is objected to because of the following informalities: 
The status of the parent application needs to be updated in pargraph [0001].  
Paragraph [0004] teaches lithium doped (K,Na)NbO3 particles having the formula (K,Na)xLi1-xNbO3 where 0.05<x<0.07. It is wondered if the formula is correct since this amount of potassium and sodium means that lithium is present in the majority of the alkali metal. It is noted that the applicant amended paragraph [0006] from (K,Na)xLi1-xNbO3 to (K,Na)1-xLixNbO3. 
The specification teaches lithium doped (K,Na)NbO3 particles. The ratio of K and Na in these particles is not explicitly disclosed. Paragraph [0004] in the background section teaches that lithium doped (K,Na)NbO3 particles where the ratio of K to Na is about 1:1, but it is unclear if the inventive niobate particles have this ratio or if they have a different ratio. Applicants need to clarify this issue. 

Paragraph [0012] refers to claim 32 but there is no claim 32 present in the application. Paragraph [0048] refers to the piezoelectric particles in figure 2A using the reference number 204 and the matrix in figure 2A using the reference number 202. Figure 2A uses the reference number 204 to refer to the matrix and reference number 202 to refer to the piezoelectric particles randomly dispersed in the matrix.
Paragraph [0047] in line 16 on page 13 refers to figures 4D and 4E, but there are no figures 4D and 4E present in the application.  
In the examples and samples, the value for x is not given and thus it is unclear if the disclosed x-ray diffraction pattern and the disclosed properties would be the same no matter the value of x or if the value of x is critical in obtaining the disclosed x-ray diffraction pattern and the disclosed properties. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 20 teaches a composite material that is in powder form and has the XRD pattern of Sample 6 in figure 4. The specification teaches that it is the ceramic material in the composite that is in powder form and has the XRD pattern of Sample 6 in figure 4. Thus what is being claimed is different from what is disclosed in the specification. Therefore, the claimed composite is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-11 and 13-20 are directed to process for making lithium doped potassium sodium niobate piezoelectric single crystalline ceramic material, the resulting material and composites comprising the material. It is unclear what amount of lithium in the claimed niobate is considered as a doping amount since this term is not defined in the specification nor in the art. Therefore, the claims are indefinite as to what is the composition of the claimed niobate. Furthermore, claims 8-11, 17, 19 and 20 are indefinite as to what lithium doped potassium sodium niobate composition will produce composites having the properties of claims 8-11 or materials having the X-ray diffraction pattern of Sample 6 in figure 4. 
The ratio of potassium to sodium in the formula of claims 12 is not defined. Since it is unclear what is the ratio of sodium to potassium in the composition, the claim is indefinite. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-12 of U.S. Patent No. 10,797,220. Although the claims at issue are not identical, they are not patentably distinct from each other.
1-xLixNbO3, where 0.05<x<0.07, by obtaining a mixture of potassium carbonate, sodium carbonate , lithium carbonate and Nb2O3 powders and preforming the calcination process b of claims 1, 6, 13-15 and 17 on the mixture. While the patented process claims do not teach how the mixture is produced, one of ordinary skill in the art would have found it obvious to mix the taught powders by any well-known and conventional process used to mix powders to form alkali metal niobates, such mixing the powders in a milling medium, such in as a ball mill. Thus suggested process is the first step of claims 1, 6 and 17 in this application. The patented claims suggest the processes of claims 1, 13-15 and 17. The niobate ceramic materials produced by the patented claim process reads upon those of claims 2 and 12. Patented claim 12 teaches the ceramic material produced by the patented process has the particle size ranges of claims 16 and 18 of this application. The process of patented claims 7, 9 and 11 is that used to produce Sample 6 and therefore the ceramic material resulting from patented process would have the XRD pattern of Sample 6 in figure 4. Thus the patented claims suggest the ceramic of claim 17. 
Patented claim 5 teaches a composite of 5-50 vol% of a powder of lithium doped potassium sodium niobate piezoelectric ceramic material having the formula (K,Na)1-xLixNbO3, where 0.05<x<0.07 dispersed in a polymeric matrix having the same properties as claims 8-11 of this application. Thus the powder of lithium doped potassium sodium niobate piezoelectric ceramic material of patented claim 1 is the same as that of claims 2 and 8-11 and the patented composite suggests that of claims 3 and 4. Patented claim 3 which teaches a composite of the powder of lithium doped potassium sodium niobate piezoelectric ceramic material having the formula (K,Na)1-xLixNbO3, where 0.05<x<0.07 of claim 1 dispersed in a thermoset polymeric matrix 1-xLixNbO3, where 0.05<x<0.07 by the patented process of claims 7 and 8, where the mixture of potassium carbonate, sodium carbonate , lithium carbonate and Nb2O3 powders is formed by the well-known and conventional method of mixing in a milling medium and then forming the composite by disperse or admix the powder with the polymeric matrix, such as a thermoplastic polymeric matrix. This suggested process is that of claims 6 and 7 of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
8/6/21